

116 HR 1055 IH: Global Health, Empowerment and Rights Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1055IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mrs. Lowey (for herself, Ms. Lee of California, Mr. Connolly, Miss Rice of New York, Mr. Engel, Mr. Grijalva, Ms. Norton, Ms. Wasserman Schultz, Ms. DelBene, Ms. Bonamici, Ms. Schakowsky, Mr. McGovern, Ms. Pingree, Mr. Keating, Ms. Clark of Massachusetts, Mr. Pocan, Mr. Foster, Mr. Moulton, Mrs. Watson Coleman, Mr. DeFazio, Mr. Sarbanes, Mr. Panetta, Mr. Rush, Ms. Meng, Mr. Ruiz, Ms. Jayapal, Mrs. Dingell, Mr. Schneider, Ms. Kuster of New Hampshire, Ms. Clarke of New York, Mr. McEachin, Mr. Gallego, Mr. Espaillat, Mr. Kilmer, Mr. Brown of Maryland, Mr. Cooper, Mr. Larson of Connecticut, Mr. Blumenauer, Ms. Castor of Florida, Mr. Green of Texas, Mr. Schiff, Mr. Bera, Mr. Schrader, Ms. DeLauro, Mr. Carson of Indiana, Mr. Smith of Washington, Mr. Sires, Ms. Kelly of Illinois, Ms. Matsui, Ms. McCollum, Ms. Moore, Mr. Payne, Mr. Khanna, Ms. Frankel, Ms. Wilson of Florida, Mr. Yarmuth, Ms. Titus, Mr. Soto, Mrs. Carolyn B. Maloney of New York, Mr. Richmond, Mr. Beyer, Mr. Serrano, Ms. Shalala, Mr. Deutch, Mrs. Kirkpatrick, Mrs. Torres of California, Mr. Hastings, Mr. McNerney, Mr. Carbajal, Ms. DeGette, Mr. Crist, Mr. Peters, Ms. Brownley of California, Ms. Omar, Mr. Welch, Mr. Cohen, Mr. Sean Patrick Maloney of New York, Mr. DeSaulnier, Mr. Scott of Virginia, Mr. Quigley, Mr. Rose of New York, Mrs. Lawrence, Mr. Vargas, Mr. Cicilline, Mr. Aguilar, Mr. Ted Lieu of California, Mr. Nadler, Mr. Takano, Mr. Sherman, Mr. Higgins of New York, Mr. Gomez, Mr. Cummings, Mrs. Demings, Ms. Jackson Lee, Mr. Luján, Mr. Pascrell, Ms. Pressley, Ms. Speier, Mr. Tonko, Ms. Velázquez, Mr. Krishnamoorthi, Mr. Johnson of Georgia, Ms. Roybal-Allard, Mr. Pallone, Mrs. Napolitano, Mr. Loebsack, Mr. Price of North Carolina, Ms. Bass, Mr. Heck, Mr. Levin of Michigan, Mr. Pappas, Mrs. Davis of California, Ms. Haaland, Mr. Meeks, Ms. Johnson of Texas, Ms. Kaptur, Ms. Lofgren, Mr. Ruppersberger, Ms. Dean, Mr. Kind, Ms. Fudge, Ms. Blunt Rochester, Mrs. Fletcher, Ms. Waters, Mr. Himes, Ms. Wild, Ms. Scanlon, Ms. Judy Chu of California, Mr. Kennedy, Mr. Ryan, Mr. Raskin, Ms. Sánchez, Mr. Thompson of Pennsylvania, Ms. Eshoo, Mr. Courtney, Mr. Trone, Ms. Hill of California, Ms. Slotkin, Mr. Visclosky, Mr. Lawson of Florida, Mr. Larsen of Washington, Mr. Garamendi, Mr. Veasey, Mr. Neguse, Ms. Wexton, Mr. Lowenthal, Mr. Morelle, Mrs. Beatty, Mr. Danny K. Davis of Illinois, Ms. Schrier, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the application of certain restrictive eligibility requirements to foreign
			 nongovernmental organizations with respect to the provision of assistance
			 under part I of the Foreign Assistance Act of 1961.
	
 1.Short titleThis Act may be cited as the Global Health, Empowerment and Rights Act. 2.Assistance for foreign nongovernmental organizations under part I of the Foreign Assistance Act of 1961Notwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), foreign nongovernmental organizations—
 (1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organizations with non-United States Government funds if such services do not violate the laws of the country in which they are being provided and would not violate United States Federal law if provided in the United States; and
 (2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under part I of such Act.
			